Citation Nr: 0738121	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause for the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

An RO hearing was held in August 1998.  A transcript of the 
hearing has been associated with the claim file.

In November 1999, July 2002 and February 2005, the Board 
issued decisions that also denied these claims.  The U. S. 
Court of Appeals for Veterans Claims (Court) vacated those 
decisions and remanded for additional action by the Board.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for gunshot wound of the left forearm; gunshot 
wound of the right thigh with partial paralysis of the 
sciatic nerve and right lower extremity weakness; and a donor 
site bone graft left leg. The disabilities were rated as 60, 
60, and 10 percent disabling respectively.

2.  The veteran died in June 1996.  The primary cause of 
death was metastatic non-small cell carcinoma of the lung 
with immobility due to war injuries as an other significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3. His service-connected disabilities did not cause the 
veteran's death and played no substantial or material part in 
his death, and did not otherwise materially accelerate his 
death.

4.  Cancer was not manifested during service or within one 
year of service separation.

5.  The veteran was not entitled to receive compensation for 
a service-connected disability that was rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death.


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 

2.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. §§ 1318 (West 2002); 38 C.F.R. § 3.22(a), (b) 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC benefits.  In  
VCAA letters of June 2001 and July 2006 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims.  She was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf; it also in essence told her 
to provide relevant information which would include that in 
her possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notices did not predate the rating 
decision.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the Court, citing Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim.  However, the original RO decision 
on the issue on appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the appellant of 
a law that did not yet exist.  Moreover, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present case 
VCAA notice was provided after the rating decision, however, 
the Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded an RO 
hearing and a VA examination.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Cause of death

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

Initially, the Board notes that the appellant does not claim 
that the veteran developed cancer in service or within one 
year of separation, and such is not shown by the evidence.  
Rather, she claims that his service-connected disabilities 
caused or contributed substantially and/or materially to his 
death by masking the symptoms of cancer or by creating 
immobility which impaired his chances of receiving effective 
cancer treatment.

The veteran's death certificate indicates that he was 76 
years old when he died in June 1996 from metastatic non-small 
cell lung carcinoma, and that an other significant condition 
contributing to his death but not resulting in the underlying 
cause was "immobility due to war injuries."  

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left forearm; gunshot wound 
of the right thigh with partial paralysis of the sciatic 
nerve and right lower extremity weakness; and a donor site 
bone graft left leg.  The disabilities were rated as 60, 60, 
and 10 percent disabling respectively at the time of the 
veteran's death.

On service physical examination in December 1946, the 
veteran's respiratory system was normal and a chest X-ray was 
negative.

Private medical treatment records of August 1994 show that 
the veteran was first diagnosed with metastatic non-small 
cell carcinoma August 1994.  At that time, it was found in 
the veteran's sacrum and its primary site was unknown but 
suspected to be the lung after a CT Scan of the chest 
revealed a mass abutting the veteran's pleura.  

An August 1994 consultation report from Dr. Hart states that 
the veteran had been admitted with severe pain in his left 
thigh and calf through the emergency room earlier that week.  
It was noted that he had had quite severe pain on admission, 
and that his chest X-ray was without evidence of obvious 
abnormalities. The results of a bone scan were considered 
also.  Because of the severe pain, an MRI of the veteran's 
lumbar spine was obtained, and this showed a diffuse abnormal 
marrow signal in the left sacral ala with an associated soft 
tissue mass projecting anteriorly, suspicious for metastatic 
disease.  A biopsy of the sacrum revealed a poorly 
differentiated non-small cell epithelioid neoplasm.  The 
differential was felt to be possibly a poorly differentiated 
carcinoma verses a melanoma.  The veteran had a high 
sedimentation rate and mild anemia, and low total protein and 
albumin.  The veteran advised Dr. Hart that his weight had 
been slightly down, by about ten pounds, in the past few 
weeks, and that he also had had some low grade temperatures 
with some chills and occasional night sweats.  The impression 
was of a 74 year old male with metastatic poorly 
differentiated neoplasm to the sacral area, leading to severe 
pain.

Dr. Hart stated that the veteran would most likely need 
radiation therapy to the sacral area which was causing him 
quite a bit of pain.  Obviously, there might be a need to 
consider other treatment such as chemotherapy if widespread 
metastatic disease was found elsewhere, but if all other 
sites were negative, then Dr. Hart would simply proceed with 
palliative radiation to the region that was symptomatic.  He 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and would not 
change whether this was a melanoma or a poorly differentiated 
carcinoma.  Dr. Hart then stated: "The focus of the treatment 
should be on palliation of pain, and we'll try to extend the 
patient's life if at all possible."

An August 1994 from Dr. Dosoretz notes diagnoses of 
metastatic carcinoma involving the sacrum, and severe pain 
due to compression of the sciatic nerve; lesion involving the 
right lung, suspected to be the primary; and gunshot wound 
World War II.  Dr. Dosoretz further noted that the veteran 
presented with a large destructive lesion involving the 
sacrum and pressing directly on the sciatic nerve.  Having 
ruled out treatable diseases like prostate cancer and 
multiple myeloma or lymphoma, he felt that whether the tumor 
originated from the lung or from some other site was somewhat 
irrelevant.  He stated that there is no effective treatment 
once a metastatic carcinoma (except for the ones he had 
mentioned before and except for small cell carcinoma) has 
been ruled out.  Given that this was not a small cell 
malignancy, and given that this was not prostatic cancer or 
multiple myeloma, the best course of action at this point in 
time was to proceed with immediate radiation therapy.  Dr. 
Dosoretz had talked to Dr. Hart and since the patient had a 
lesion in the lung, platinum chemotherapy might be considered 
later on.  The rationale of palliative treatment was 
explained to both the veteran and his wife.  Dr. Dosoretz 
also told them that they looked at and worked the veteran up 
thoroughly, and that there was no other obvious evidence of 
disease.  The veteran was advised that they could obtain a CT 
scan of his brain, to see if his brain was involved at that 
point.  However, he was also told, it would make no 
significant difference in his outcome.

In August 1994, Edward W. Salko, Jr., D.O. wrote VA a letter 
indicating that the veteran had been hospitalized from August 
3 through August 9, 1994 with a poorly differentiated non-
small cell cancer of the lung which was metastatic to the 
sacrum, and that he was totally disabled with this illness.  
Furthermore, he was totally disabled regarding his multiple 
polyneuropathies.

An October 1994 letter from Dr. Dosoretz indicates that the 
veteran had a lesion of his sacrum, that he was a war veteran 
with significant injuries related to his war experience, and 
that he was 100 percent disabled now.  Dr. Dosoretz requested 
that the veteran's complaint be reviewed.

An October 1994 letter from Dr. Hart indicates that the 
veteran had metastatic non-small cell lung carcinoma and that 
he was presently on palliative chemotherapy.  Due to the 
effects of his cancer and chemotherapy, the veteran should be 
considered 100 percent disabled.  He was also receiving 
intensive radiation therapy for his cancer.

The veteran died in June 1996.  In the death certificate the 
immediate cause of the veteran's death was metastatic non-
small cell lung carcinoma with "immobility due to war 
injuries" as an other significant condition contributing to 
the veteran's death but not resulting in the underlying cause 
of death. 

The appellant had a hearing at the RO in August 1998.  She 
stated that she was a registered nurse for 50 years and that 
she had worked on the surgery and paraplegic floors and that 
she then went into private nursing.  The appellant asserted 
that the veteran died of cancer that had not been diagnosed 
properly because VA had thought that the veteran's severe 
pain was due to his war injuries.  She stated that when the 
veteran was not getting the answers he needed from VA, he 
went to see a private physician, and within two days, his 
cancer was found.  The appellant stated that at the time the 
cancer was found, it was in stage four, which would not have 
allowed the veteran to undergo surgery, and that surgery 
would have resulted in the veteran going into remission.  As 
for masking, she stated that up until the day the veteran 
went to Dr. Salko, the veteran's right leg was more affected.  
By the time they had shopped around for a physician, the pain 
was excruciating, and the veteran was admitted to the 
hospital the next day.

In November 1999, the Board requested that Dr. Hart review 
the veteran's death certificate and asked him to substantiate 
his finding in it that "immobility due to war injuries" was 
an other significant condition contributing to the veteran's 
death but not resulting in the underlying cause given.  He 
was asked to substantiate his determination with medical 
principles and to state specifically how immobility due to 
war injuries contributed to the veteran's death.

In a December 1999 letter, Dr. Hart stated that he was not 
able to go any further than the statement that was made on 
the death certificate, that the veteran's immobility was a 
significant condition which did not directly lead to his 
death.  He stated that certainly cancer treatment is much 
more difficult in patients who are immobile, and who had a 
poor performance status. Standard medical textbooks do 
relate, he reported, that the performance status of the 
patient relates directly to survival of patients receiving 
chemotherapy and radiation therapy for advanced lung cancer.  
Dr. Hart felt, in the veteran's care, that his performance 
status was less than optimal, and this certainly was due 
significantly to his injuries.  Dr. Hart went on to state 
that any standard textbook of oncology can confirm that the 
performance status of a patient has an immediate and profound 
effect on a patient's chances of survival in response to 
chemotherapy.  Therefore, Dr. Hart's feeling was that the 
poor performance status of the veteran had a direct negative 
effect on him, and thus contributed indirectly to his death.

A January 2000 letter from Dr. Kagan indicates that the 
veteran had severe trauma affecting his ability to ambulate 
following his war injuries.

A July 2006 VA examination report on the cause of the 
veteran's death states that in the VA examiner's opinion 
there was no connection between gunshot wound and developing 
metastatic lung cancer.  He notes that the veteran developed 
lung cancer which has very poor prognosis.  Generally 
patients at this stage cannot be cured of their disease.  
Survival is not more than 1-2 years.  The veteran lived 
almost 22 months from his diagnosis.  He further noted that 
Dr. Hart mentioned in his letter that the response to 
chemotherapy is related to performance status.  He noted this 
was true; however, performance status is neither the only 
factor nor the determining factor for response to 
chemotherapy.  Moreover performance status is not judged by 
whether the patient is mobile or not.  There are patients on 
wheelchair who have very good performance status, and there 
are other patients who are able to walk but who have poor 
performance status.  Lastly, he noted, based on the natural 
history of metastatic lung cancer, even in patients with the 
best performance status, average survival is at best no more 
than 1-2 years.  Therefore, he stated, "I do not believe 
[the] veteran's service connected condition was significant 
facts playing in [the] veteran's death."  The opinion was 
provided by Dr. M., of the Hematology/Oncology clinic.

The appellant has appealed the denial of service connection 
for the cause of the veteran's death.  The appellant asserts 
that the veteran's service-connected disabilities masked the 
symptoms of his cancer, and that because they did, his cancer 
was not discovered sooner and he died.  In the alternative, 
she argues that the veteran's service connected disabilities 
prevented adequate treatment for his cancer and therefore 
materially contributed to the veteran's death.  She thus 
feels that service connection for the cause of the veteran's 
death is warranted.

The veteran's respiratory system was normal and a chest X-ray 
was negative on service examination in December 1946.  Lung 
cancer is not shown in service or within one year of 
separation.  It was diagnosed in 1994, more than 45 years 
after service.  It did not have its onset in service or 
within one year of separation.

The injuries for which service connection was in effect are 
noted.  The evidence shows that service-connected 
disabilities did not cause or contribute to the cause of 
death.  The theory of masking does not establish a 
relationship between a service connected disability and the 
cause of death.

The next matter to be resolved is whether the veteran's 
service-connected disabilities substantially or materially 
contributed to the veteran's death.

The Board notes that there are conflicting opinions regarding 
the cause of the veteran's death.  

The veteran's private physician, Dr. Hart stated in the 
veteran's death certificate and a letter of December 1999 
that the veteran's service-connected war related injuries 
were a significant condition contributing to his death.  In 
the December 1999 letter, he indicated that the veteran had a 
poor performance status when he received chemotherapy and 
radiation therapy.  Further, standard medical textbooks 
indicate that poor performance statuses of patients receiving 
chemotherapy and radiation therapy for advanced lung cancer 
directly related to their survival.

On the other hand is the VA examiner's opinion of July 2006 
which states that the veteran developed lung cancer which has 
very poor prognosis and that generally patients at this stage 
cannot be cured of their disease.  Survival is not more than 
1-2 years and the veteran lived almost 22 months from his 
diagnosis.  He also noted that performance status is neither 
the only factor nor the determining factor for response to 
chemotherapy.  Moreover performance status is not judged by 
whether the patient is mobile or not.  There are patients on 
wheelchair who have very good performance status, and there 
are other patients who are able to walk but who have poor 
performance status.  Lastly, he noted, based on the natural 
history of metastatic lung cancer, even in patients with the 
best performance status, average survival is at best no more 
than 1-2 years.  

This Veterans Law Judge has reviewed and considered each 
opinion and all the evidence and concludes that the VA 
examiner's opinion that the veteran's service connected 
injuries did not cause or contribute substantially to the 
veteran's death is more probative than the private 
physician's opinions.  After considering all of the evidence 
of record, the Board places more weight on the VA examiner's 
opinion than on the private physician's opinion.  The Board 
notes that the private physician's opinion is in conflict 
with the medical evidence contemporaneous to the veteran's 
treatment for cancer and that the VA examiner's opinion is 
more in line with the medical treatment records.  

First, the Board notes that the veteran had a non small cell 
carcinoma which had metastasized to bone, and Dr. Dosoretz in 
his August 1994 consultation report indicated that it was 
untreatable.  Moreover, Dr. Hart in his August 1994 medical 
report, before he knew it was a non-small cell carcinoma, 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and that the 
focus of their treatment was to be on palliation of pain, not 
on cure.  Telling is his statement at that time that they 
would try to extend the veteran's life "if at all possible."  
It is clear from the context of the reports, that the veteran 
had a form of cancer which was untreatable and was going to 
cause him to die.  It is also clear from the reports that 
chemotherapy and radiation therapy was for palliation, not in 
an attempt to prevent the veteran from dying.

Dr. Dosoretz in August 1994 indicated that there was no 
effective treatment for non-small cell carcinoma which has 
metastasized to bone.  He also stated that a CT Scan of the 
veteran's brain would make no significant difference in the 
veteran's outcome.  Dr. Hart in August 1994 indicated that 
the prognosis for any type of neoplasm which had spread to 
bone, much less non-small cell carcinoma, was not good.  The 
fact that Dr. Hart stated that they were going to "try to 
extend" the veteran's life "if at all possible" signifies 
that they perceived that the veteran's non-small cell 
carcinoma was going to terminate his life.  Cumulatively, 
their opinions are to the effect that the veteran had a fatal 
disease process regardless of treatment.

Furthermore, the Board notes that the veteran's service 
connected disabilities did not have a material influence in 
accelerating the veteran's death.  To that extent the Board 
notes the VA examiner's opinion which states that prognosis 
in cases such as the veteran's is at best 1-2 years and the 
veteran lived for almost 22 months from the time of his 
diagnosis.  Furthermore, while the veteran's private 
physician has stated that the veteran's immobility was a 
significant condition, he also stated that it did not 
directly lead to his death.  While Dr. Hart stated that 
chemotherapy treatment is more difficult in patients who are 
immobile and who have a poor performance status due to 
injuries, the VA examiner noted that performance status is 
neither the only factor nor the determining factor for 
response to chemotherapy.  In addition, the VA examiner noted 
that performance status is not judged by whether the patient 
is mobile or not and that there are patients on wheelchair 
who have very good performance status, and there are other 
patients who are able to walk but who have poor performance 
status.  The Board acknowledges that the veteran's treatment 
may have been more difficult due to his immobility, however, 
the veteran's private physician has not stated that had the 
veteran been mobile, that his performance status would have 
been better and that his life would have been able to be 
extended and neither has he said that treatment was 
unsuccessful due to the veteran's immobility.  Finally, as 
noted above, the treatment provided to the veteran was not 
given in an attempt to establish survival.  Rather, the 
overwhelming evidence establishes that treatment was 
palliative.  The veteran's service-connected disabilities did 
not affect a vital organ.  The most probative evidence 
establishes that the veteran's metastatic lung cancer was a 
fatal disease process and that although service-connected 
disease or injury existed, the service-connected disabilities 
did not cause, contribute substantially or materially to 
death.

Stated differently, there is no probative evidence that death 
was in fact accelerated due to the veteran's service 
connected disabilities.  Repeatedly, it was reported that his 
life expectancy was 1-2 years.  He lived past one year and 
almost reached two years.  Neither the probative evidence nor 
the length of time he lived past diagnosis establish an 
acceleration of death.

In sum, the evidence indicates that the veteran's cancer was 
incurable and that it was expected to take his life 
regardless of treatment and regardless of his service- 
connected disabilities.  Based on all the evidence of record, 
the Board must conclude that the veteran had a fatal disease 
process, cancer.  This was the determination of the veteran's 
doctors and is noted as such on the death certificate.  The 
veteran's own doctors establish that the veteran's metastatic 
non-small cell carcinoma of the lung was overwhelming, 
irrespective of coexisting conditions, and that a service-
connected condition did not have a material influence or 
accelerate death.  The regulations indicate that there are 
primary causes of death which are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  The evidence indicates that the veteran's death 
was anticipated irrespective of his service-connected 
conditions and that his service-connected conditions did not 
have a material influence in accelerating death.  As such, 
service connection for the cause of the veteran's death is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107.

DIC under 38 U.S.C.A. § 1318

The appellant contends that she is entitled to section 1318 
DIC benefits.  In support of her claim, she asserts that the 
veteran was totally unemployable due to his service connected 
disabilities as of December 1982 when he had to retire, 
therefore, he should have been 100 percent service connected 
since that time which would have been over 10 years prior to 
his death.  

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent due to service-
connected disability for a period of ten or more years 
immediately preceding death or was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service.  See 38 C.F.R. section 3.22.  In 
Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 
38 C.F.R. section 3.22(a) as permitting a DIC award in a case 
where the veteran had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
section 3.22(a) would permit a DIC award where it is 
determined that the veteran 'hypothetically' would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. section 3.22 
(the implementing regulation of 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C. section 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
section 20.1106, does permit 'hypothetical entitlement.'

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. section 3.22, and found a conflict 
between that regulation and 38 C.F.R. section 20.1106.  The 
Federal Circuit concluded that the revised 38 C.F.R. section 
3.22 was inconsistent with 38 U.S.C.A. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. section 1311(a)('2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(sections 1311 and 1318) in conflicting ways.  

On April 5, 2002, VA amended 38 C.F.R. section 20.1106 to 
provide that there would be no 'hypothetical' determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C. section 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002), effective May 6, 2002.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and amended 38 
C.F.R. section 20.1106 to provide that claims under section 
1311(a)(2), like claims under 1318, will be decided taking 
into regard prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the 'entitled to receive' language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening-'hypothetical 
entitlement' claims.

The result of the above is that 'hypothetical entitlement' is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. sections 1311(a)(2) or 1318.  Therefore, the 
only ways to prevail on a claim for benefits are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  Here, the Board notes that the appellant does not 
claim entitlement to DIC under 38 U.S.C.A. section 1318 based 
on the grounds of clear and unmistakable error in a prior VA 
decision and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final prior VA decision.

However, in Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), 
the Court determined that the January 21, 2000 amendment to 
38 C.F.R. section 3.22 was a substantive change in the law.  
The Court found that the January 21, 2000, amendment (65 Fed. 
Reg. 3,388) to 38 C.F.R. section 3.22 to bar the 
'hypothetical' entitlement theory with respect to dependency 
and indemnity compensation (DIC) claims made pursuant to 38 
U.S.C. section 1318 is not applicable to claims filed prior 
to that date.  Therefore, the hypothetical entitlement theory 
must be considered and applied with respect to section 1318 
DIC claims filed prior to January 21, 2000.  On and after 
that date, hypothetical entitlement claims are not 
authorized.  Here, the appellant filed her DIC claim prior to 
January 2000, in June 1996, thus, consideration of 
hypothetical entitlement is necessary.

The veteran died in June 1996.  The veteran was not rated 
totally disabled due to service-connected disabilities for a 
period of 10 or more years immediately preceding his death.  
However, in this case, the appellant's claim was filed in 
June 1996; therefore, in this case, DIC benefits may be 
granted if it is established that the veteran hypothetically 
would have been entitled to receive a retroactive 100 percent 
evaluation for the 10-year period immediately preceding his 
death.  See Green v. Brown, 10 Vet. App. 111, 118 (1997).

The appellant has alleged, in a claim of hypothetical 
entitlement, that the veteran was entitled to TDIU since 
December 1982 when he was forced into early retirement due to 
his service-connected injuries.  She argues that since this 
is more than 10 years prior to the veteran's death, DIC 
benefits should be granted.

In order for DIC to be warranted on a hypothetical basis, the 
evidence must establish that the veteran was totally disabled 
due to service-connected disabilities from June 1986 onward, 
i.e., for a period of 10 or more years immediately preceding 
his death.

To this extent, the Board notes that the veteran was employed 
until December 1982 when he went into early retirement from 
his job as an insurance broker.  There is testimony from the 
veteran during hearings held during his lifetime and through 
statements he submitted.  The veteran stated that he was 
forced into early retirement due to the pain his service 
connected disabilities caused him.  He further stated that 
walking and moving had become so painful that he had been 
issued a disabled tag and that he could not longer fulfill 
his duties as an insurance broker.  

In November 1990 the Board denied the veteran's request for a 
total rating based on individual unemployability (TDIU) on 
the basis that the veteran's service connected disabilities 
did not preclude him from gainful employment; and that, based 
on the veteran's level of education and work experience, the 
veteran would not be precluded from being gainfully employed 
in many occupations which did not require more than moderate 
physical exertion.  The veteran did not submit an appeal to 
the Board's decision or another claim for TDIU until 
September 1994, when he submitted a new claim.  

With his claim for TDIU on September 1994 the veteran 
submitted a letter dated in August 1994 from Dr. E.W. Salko 
in which he stated that the veteran was totally disabled 
regarding his multiple polyneuropathies secondary to his 
gunshot and shrapnel wounds.

In January 1996 the RO granted the veteran's claim for TDIU 
with an effective date of September 19, 1994.  In November 
1999 the Board granted an earlier effective date to the award 
of August 22, 1994

The Board notes that while there was a finally adjudicated 
claim in November 1990 denying TDIU this final denial is only 
as to the veteran's claim and not as to the appellant's claim 
for a hypothetical entitlement to DIC.  Therefore, the Board 
must consider all of the evidence of record since June 1986, 
10 years prior to his death.

After a careful review of the evidence of record the Board 
finds that the evidence is against a finding that the veteran 
was entitled to a total rating for disability for 
unemployability due to his service connected disabilities as 
of June 1986.

To that end the Board notes that there is no evidence of 
unemployability due to service-connected disability as of 
June 1986.  38 C.F.R. § 4.16.  Although there are claims from 
the veteran that he was not able to work and was forced into 
early retirement in December 1982 due to his service 
connected disabilities, there is no evidence to support his 
claim.  The Board acknowledges that the veteran retired in 
December 1982, but a letter from his former employer dated in 
May 1989 simply states that the veteran retired in December 
1982 and does not state that he retired due to a disability.  
In fact, in a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
received in April 1984 the veteran's employer stated that the 
veteran had retired as an agent effective January 1, 1983 and 
that he was now an independent broker.  It was further noted 
that the veteran was not a full time employee at the time.  
In addition, in a letter of January 1989, the veteran stated 
that he had "been able to sell insurance these years in Lee 
County, as it did not require manual labor."  A fair reading 
of the evidence shows that the veteran continued to be 
employed, even if just on a part time basis, at least through 
January 1989.  While he retired form his full-time 
employment, there is evidence he was still able to work at 
least through January 1989.  Whether he was engaged in 
substantially gainful employment is not known.  Furthermore, 
there is no medical evidence which shows that the veteran was 
unemployable due to his service connected disabilities as of 
June 1986.  The first evidence of record of the veteran's 
unemployability due to his service connected disabilities is 
the August 1994 letter from the veteran's private physician.  

Therefore, the Board finds that the veteran would not have 
been entitled to TDIU for at least 10 years prior to his 
death.  The earliest evidence of unemployability due to the 
service connected disabilities is in August 1994.  As such, 
the appellant is not entitled to DIC benefits under a 
hypothetical theory of entitlement for TDIU under 38 U.S.C.A. 
§ 1318.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for Dependency and Indemnity Compensation 
under 38 U.S.C. section 1318 is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


